The reply filed on 3/9/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The response does not include an election of species, as was required in paragraph 4 of the office action dated 6/5/20.  To clarify, applicants must elect one species each from the polysilocarb formulation, the cutting material and the distribution requirement as found in the claims. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Mgm
4/28/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765